UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


                                      No. 19-3217

                            UNITED STATES OF AMERICA

                                           v.

                                  TYREEK STYLES
                                       a/k/a
                                      "Reek",
                                        Appellant

                            (E.D. Pa. No. 2-13-cr-00030-001)

Present: HARDIMAN, MATEY and SCIRICA, Circuit Judges


                                        ORDER

       The opinion and judgment filed on December 23, 2021 is hereby vacated. The
Clerk is directed to file the amended opinion and re-enter the judgment
contemporaneously with this order.


                                                     By the Court,

                                                     s/Anthony J. Scirica
                                                     Circuit Judge


Dated: January 4, 2022
Tmm/cc: Tyreek Styles
Alexandre N. Turner, Esq.
Thomas M. Zaleski, Esq.